DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants amendments and arguments filed 2/17/22. Claims 1, 2, 5-11 and 21-23 are pending. Claim 11 remains withdrawn. Claims 1, 2, 5-10 and 21-23 examined. 
Claim Rejections - 35 USC § 103 (maintained) 
3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4a. Claims 1, 2, 5, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U. S. Patent No. 8846874) in view of Camphausen et.al. U.S.P.G. Pub No. 20140113370 A1 (Published 4/24/14) and Diegel et al. (U. S. Patent No. 5807734).
Applicant has argued that Jung et al. reference does not disclose or suggest or teach the solution of amended claim 1 to link the bioactive molecule with IgG1 sFc fragment to prepare monomeric fusion protein. Specifically, it refers to the abstract, claim 1, and lines 17-45 of the 11 column, line 58 of the 14" column and lines 37-40 of the 15" column of the specification of Jung et.al. 
It is asserted by the Applicant that Camphausen et al. reference disclosed that the hinge sequence (the hinge sequence is derived from immunoglobulin molecules and locates between CH1 and CH2 region) or the linker (the linker is derived from the naturally occurring C-terminal tail regions of membrane-bound or secretory immunoglobulins) is used to link the Ig Fc domain and 10Fn3 domain. Applicant contends that the reference specifically indicates that the linker (not the hinge sequence) confers the Fc fusion protein favorable properties, and the fusion protein is a dimer (refer to abstract, claims 1, 2, 4, 23 and 24 and paragraphs [0051], [0062] and [0063] of the specification of Camphausen et al.). Therefore, it is the position of the Applicant that the reference does not disclose or suggest or teach the solution of amended claim 1 to use the mutated hinge region incapable of forming disulfide bonds to prepare monomeric fusion protein. In addition, Applicant argues that the person of ordinary skill in the art cannot be motivated to introduce the mutated hinge region incapable of forming disulfide bonds to prepare monomeric fusion protein based on the following reasons mentioned in the reference. 
Applicant contend that Diegel et al. is directed to a chimeric humanized monoclonal single chain antibody. CD2 SFv-Ig chimeric humanized monoclonal single chain antibody mentioned contains the single peptide chain incorporating variable regions from both H and L chains of the murine monoclonal antibody 35.1, and constant regions from human IgG1. The cysteines in the hinge region of human IgG1 tail were mutated to serines to inhibit dimerization. Applicant argues that although the person of ordinary skill in the art can expect that mutation of the cysteines in the hinge region of Application No. 15/177,60510Docket No.: 1007316.001US3Amendment dated February 17, 2022Reply to Office Action of November 4, 2019human IgGl tail to serines can inhibit dimerization based on the reference, there is no motivation for the person of ordinary skill in the art to inhibit dimerization to prepare monomeric Fc fusion protein. Applicants contend that the use of the chimeric humanized antibody CD2 SFv-Ig is generally preferred to avoid the possibility of undesirable immune reactions from murine antibodies (refer to lines 49-52 of the 6' column, lines 62-63 of the 10" column, lines 32-38 of the 11th column, lines 20-42 and 27-38 of the 16th column and lines 28-33 of the 24th column of the specification of Diegel et al.). 
Applicant asserts that none of the cited references (applied alone or in combination with each other) discloses or suggests or teaches all of the features required by amended claim 1 of the present application. Specifically, Applicant contends that the cited referenced do not disclose or suggest or teach the fusion protein consisting of the sFc fragment of the IgG molecule, the bioactive molecule, and the hinge region between the sFc fragment and the bioactive molecule.

Response to Arguments
Applicant’s arguments have been fully considered but are not deemed persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Office relied on Jung reference to teach protein drugs conjugated with Fc fragments include erythropoietin, factor IX, IFNα, GCSF and IFNβ are disclosed (col. 11 lines 46- col. 12 lines 30). The reference teaches fusion protein containing Fc along with interferon alpha, GCSF and EPO (col.21, line 35- col. 22, line 40). SEQ ID NO: 61 of the instant invention is identical SEQ ID NO: 18 of the reference.
The Office relied on Camphausen reference to teach that Fc fusion may comprise a single chain Fc (scFc) [0077]. The reference teaches that the Fc fragment is derived from IgG and comprising a hinge region [0077, 0079]. While paragraph [0077] teaches dimeric domains, paragraph [0079] teaches that the constant region of an immunoglobulin is defined as a naturally-occurring or synthetically-produced polypeptide homologous to the immunoglobulin C-terminal region, and can include a CH1 domain, a hinge, a CH2 domain, a CH3 domain, or a CH4 domain, separately or in combination [0079]. Further, the reference also disclosed sequence comprising SEQ ID NO: 27 (DKTHTSPPSP) of the instant invention (10 amino acid long).  Contrary to Applicants assertion dimers disclosed in paragraph [0085] are not formed by cysteine residues. It is also noted that fusion protein disclosed in the Camphausen reference consists the following arrangement (N-terminus to C-terminus) bioactive molecule-hinge-Fc domain [0007].
In addition, the Office relied on Diegel reference to teach that cysteines in the hinge region were mutated to serines to inhibit dimerization (col. 10, lines 60-65). The reference also discloses mutated hinge comprising SEQ ID NO: 27 of instant invention (SEQ ID NO: 2, col. 11, lines 1-2).
Therefore, contrary to Applicants assertion references together teach claims 1, 2, 5, 7, 8 and 10.
4b. Claims 1, 2, 5-10 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,617,328 to Lee et al., in view of U.S. Patent No. 8,846,874 to Jung et al., in view of U.S. Patent Application Publication No. US 2014/0113370 to Camphausen et al., and U.S. Patent No. 5,807,734 to Diegel et al. 
Applicant asserts that Lee et al. is directed to a fusion protein using transferrin as a fusion partner. The fusion protein disclosed comprises human-derived factor IX (FIX) and human-derived transferrin. The fusion protein comprises the linker between the FIX and the transferrin. The linker may preferably comprise the amino acid sequence of (GGGGS) N, wherein N is an integer of 1 or higher, preferably, 1 to 20. The linker may have a cleavage site that can be recognized and digested by proteases selected from the group consisting of thrombin, factor Xa, and factor XIa. Although SEQ ID NO: 1 disclosed by the reference and SEQ ID NO: 67 disclosed by the present application are the same (i.e. Factor IX), the fusion protein using transferrin as a fusion partner mentioned by the reference differs from the Fc fusion protein claimed by amended claim 1 or amended claim 21 (refer to abstract, claim 1 and lines 56-65 of the 3rd column of the specification of Lee et al.).
Jung et al., Camphausen et al. and Diegel et al. references have benn discussed above in paragraph 4a. The Office relied on Lee et al. reference which teaches blood coagulation Factor IX fusion proteins (abstract). The reference teaches SEQ ID NO: 1 which identical to SEQ ID NO: 67 of the instant invention (col 1, lines 25-30). The reference also teaches that a linker may be present (col. 1, lines 60-65). However, the reference does not disclose the Fc region.
Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants’ arguments have been fully considered but are not found to be persuasive.
As indicated above the Office relied on Lee reference to teach coagulation Factor IX fusion proteins. The reference teaches SEQ ID NO: 1 which identical to SEQ ID NO: 67 of the instant invention (col 1, lines 25-30). The reference also teaches that a linker may be present (col. 1, lines 60-65). It is also noted that fusion protein disclosed in the Camphausen reference consists the following arrangement (N-terminus to C-terminus) bioactive molecule-hinge-Fc domain [0007].
Therefore, contrary to Applicants assertion references together teach claims 1, 2, 5-10 and 21-23.
Conclusion
5. Claims 1, 2, 5-10 and 21-23 are not allowed.  SEQ ID NO: 65 (erythropoietin) is appears to be free of prior art. Therefore, Fusion proteins of SEQ ID Nos: 66 also is free of the prior art.
6.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645          

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645